Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

 

TIMOTHY H. EDGAR,
et al.,

Plaintiffs,

Case No. 19-cv-00985 (GJH)
Vv.

DANIEL COATS, in his official
capacity as Director of
National Intelligence,

et al.,

Defendants.

ee ese ees ee ss

 

DECLARATION OF ANTOINETTE B. SHINER,
INFORMATION REVIEW OFFICER,
LITIGATION INFORMATION REVIEW OFFICE,
CENTRAL INTELLIGENCE AGENCY

 

i, ANTOINETTE B. SHINER, hereby declare and state:

1. I currently serve as the Information Review Officer
(“IRO”) for the Litigation Information Review Office (“LIRO”) at
Central Intelligence Agency (“CIA” or “Agency”). I have held
this position since 19 January 2016 and have worked at CIA since
1986.

2. Iam a senior CIA official and hold original
classification authority at the TOP SECRET level under written
delegation of authority pursuant to section 1.3{c) of Executive
Order 13526, 75 Fed. Reg. 707 (Jan. 5, 2010). This means that T

am authorized to assess the current, proper classification of
Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 2 of 6

CIA information, up to and including TOP SECRET information,
based on the classification criteria of Executive Order 13526
and applicable regulations. As the IRO for LIRO, I am
authorized to release official Agency information during the
course of any litigation.

3. Through the exercise of my official duties, I am aware
of this civil action. I make this declaration based upon my
personal knowledge and information made available to me in my
official capacity.

4. Attached hereto as Exhibit A is a true and correct
copy of Form 368, entitled Secrecy Agreement. All CIA employees

are required to sign Form 368 as a condition of employment when

entering on duty.

I hereby declare under penalty of perjury that the
foregoing is true and correct.

Executed this yay of June 2019.

[teoni i> b Shun.
An¥oinette B. Shiner
Information Review Officer

Litigation Information Review Office
Central Intelligence Agency
Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 3 of 6

EXHIBIT A
Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 4 of 6

SECRECY AGREEMENT

1. I, (print full name), hereby agree to accept as a prior condition of my
being employed by, or otherwise retained fo perform services for, the Central Intelligence Agency, or for staff elements
of the Director, Central Intelligence (hereinafter collectively referred to as the "Central Intelligence Agency"), the
obligations contained in this agreement.

2. | understand that in the course of my employment or other service with the Central Intelligence Agency I may be
given access to information or material that is classified ar is in the process of a classification determination in
accordance with the standards set forth in Executive Order 13526 (75 Fed. Reg. 707), or any successor thereto as
amended or superseded, or other applicable Executive order, that if disclosed in an unauthorized manner would
jeopardize intelligence activities of the United States Government. | accept that by being granted access to such
information or material | will be placed ina position of special confidence and trust and will become obligated to protect
the information and/or material from unauthorized disclosure.

3. In consideration of being employed or otherwise retained to provide services to the Central Intelligence Agency, |
hereby agree that ! will never disclose in any form or manner, to any person not authorized by the Central Intelligence
Agency to receive it, any information or material in either of the following categories:

a. information or material received or obtained in the course of my employment or other service with the Central
Intelligence Agency that is marked as classified or that | know is classified.

b. information or material received or obtained in the course of my employment or other service with the Central
Intelligence Agency that | know is in the process of a classification determination.

Paragraph 3 is considered by the Central Intelligence Agency to fit in either of those categories; and 2) whom the
Agency has authorized to receive such information or material.

5. As a further condition of the special confidence and trust reposed in me by the Central Intelligence Agency, | hereby
agree to submit for review by the Central Intelligence Agency any writing or other preparation in any form, including a
work of fiction, which contains any mention of intelligence data or activities, or contains any other information or material
that might be based on either of the categories set forth in paragraph 3, that | contemplate disclosing publicly or that |
have actually prepared for public disclosure, either during my employment or other service with the Central Intelligence
Agency or at any time thereafter, prior to discussing it with or showing it to anyone who is not authorized to have access
to the categories set forth in paragraph 3. | further agree that | will not take any steps towards public disclosure until |
have received written permission to do so from the Central intelligence Agency.

6. | understand that the purpose of the review described in paragraph 5 is to give the Central Intelligence Agency an
opportunity to determine whether the information or material that | contemplate disclosing publicly contains any
information or material that | have agreed not to disclose. | further understand that the Agency will act upon my
submission and make a response to me within a reasonable period of time. I further understand that if | dispute the
Agency's initial determination on the basis that the information or material in question derives from public sources, | may
be called upon to specifically identify such sources. My failure or refusal to do so may by itself result in denial of
permission to publish or otherwise disclose the information or material in dispute.

7. | understand that all information or material that | may acquire in the course of my employment or other service with
the Central Intelligence Agency that fits either of the categories set forth in paragraph 3 of this agreement are and will
remain the property of the United States Government unless and until otherwise determined by an appropriate official or
final ruling of a court of law. | agree to surrender anything constituting, containing or reflecting such information or
material upon demand by an appropriate official of the Central Intelligence Agency, or upon conclusion of my
employment or other service with the Central Intelligence Agency.

8. | agree to notify the Centra! Intelligence Agency immediately in the event that | am called upon by judicial or
congressional authorities, or by specially established investigatory bodies of the executive branch, to testify about, or
provide, information or material that | have agreed herein not to disclose. In any communication with any such authority

or body, | shall observe all applicable rules or procedures for ensuring that such information and/or material is handled in
a secure manner.

FORM 368 ogso.eTE PREVIOUS EDITIONS
01-17 Page 1 of 3 Pages
Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 5 of 6

9. | understand that nothing contained in this agreement prohibits me from reporting intelligence activities that | consider
to be unlawful or improper directly to the Intelligence Oversight Board established by the President, or to any successor
body that the President may establish, or to the Select Committee on Intelligence of the House of Representatives or the
Senate. | recognize that there are also established procedures for bringing such matters to the attention of the Agency's
Inspector General or to the Director, Central intelligence. In making any report referred to in this paragraph, | will observe
all applicable rules or procedures for ensuring the secure handling of any information or material that may be involved. |
understand that any such information or material continues to be subject to this agreement for all other purposes and that
such reporting does not constitute public disclosure or deciassification of that information or material.

10. | understand that any breach of this agreement by me may result in the Centra! Intelligence Agency taking
administrative action against me, which can include temporary loss of pay or termination of my employment or other
service with the Central Intelligence Agency. | also understand that if | violate the terms of this agreement, the United
States Government may institute a civil proceeding to seek compensatory damages or other appropriate relief. Further, |
understand that the disclosure of information that | have agreed herein not to disclose can, in some circumstances,
constitute a criminal offense.

11. | understand that the United States Government may, prior to any unauthorized disclosure that is threatened by me,
choose to apply to any appropriate court for an order enforcing this agreement. Nothing in this agreement constitutes a
waiver on the part of the United States to institute a civil or criminal proceeding for any breach in this agreement by me.

Nothing in this agreement constitutes a waiver on my part of any possible defenses | may have in connection with either
civil or criminal proceedings that may be brought against me.

12. In addition to any other remedy to which the United States Government may become entitied, | hereby assign to the
United States Government all rights, title, and interest in any and all royalties, remunerations and emoluments that have
resulted or will resuit or may result from any divulgence, publication or revelation of information or material by me that is
carried out in breach of paragraph 5 of this agreement or that involves information or material prohibited from disclosure
by the terms of this agreement.

13. | understand and accept that, unless | am provided a written release from this agreement or any portion of it by the
Director, Central intelligence or the Director's representative, all the conditions and obligations accepted by me in this

agreement apply both during my employment or other service with the Central Intelligence Agency, and at all times
thereafter.

14. | understand that the purpose of this agreement is to implement the responsibilities of the Director, Central
intelligence, particularly the responsibility to protect intelligence sources and methods, as specified in the National
Security Act of 1947, as amended.

15. These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations,
rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications
to Congress, (3) the reporting to an inspector Genera! of a violation of any law, rule, or regulation, or mismanagement, a
gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other
whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling
Executive orders and statutory provisions are incorporated into this agreement and are controlling.

16. | understand that nothing in this agreement limits or otherwise affects any provision of criminal or other law that may
be applicable to the unauthorized disclosure of classified information, including the espionage laws (sections 793, 794 and
798 of title 18, United States Code) and the Intelligence identities Protection Act of 1982 (P.L. 97-200; 50 U.S.C., 421 et
Seq.).

17. Each of the numbered Paragraphs and lettered subparagraphs of this agreement is severable. If a court should find

any of the paragraphs or subparagraphs of this agreement to be unenforceable, | understand that all remaining provisions
will continue in full force.

18. | make this agreement in good faith and with no purpose of evasion.

Page 2 of 3 Pages
Case 8:19-cv-00985-GJH Document 30-2 Filed 06/14/19 Page 6 of 6

19. This agreement shall be interpreted under and in conformance with the law of the United States.

 

Signature

 

Date

The execution of this agreement was witnessed by the undersi

g gned, who accepted it on behaif of the Central intelligence
Agency as a prior condition of the employment or

other service of the person whose signature appears above.

WITNESS AND ACCEPTANCE:

 

Signature

 

Printed Name

 

Date

Page 3 of 3 Pages
